DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph lists parent applications, but application 15/893,545 is now a patent and the specification should be amended to recite the patent number.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 26 requires that the inner member is formed from an elongated unit of material configured as a coil, the elongated unit of material defining a length, a width, and a height, wherein the width is greater than the height. This feature is not discussed in the specification, but the figures appear to show these dimensions. Accordingly, the specification should be amended to provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that the claims of 8/13/2019 are not originally filed claims.
Regarding claims 28-30, the specification does not disclose that the elongated unit of material is planar, has a transverse cross-sectional area that is polygonal in configuration, or planar inner and outer surfaces and planar side walls. The specification does not disclose the shape of the elongated unit of material. While the figures of the application show an elongated material having inner and outer surface and opposing side walls connecting the inner and outer surfaces, there is no support for these surfaces being “planar” as claimed or the cross-section being “polygonal”, which requires flat surfaces.  In fact, the coiled shape of the elongated material of the figures shows a rounded convex outer surface and concave inner surface, not planar outer and inner surfaces.
Regarding claim 31, there is no support for the blocking member including a solid construction devoid of any openings. As best understood by the examiner, “solid construction” appears to be related to the blocking member embodiments of figs. 11, 12, and 15 which are described in the specification as “solid”. These blocking members are described in the specification as an alternative to the flaps. The specification does not disclose a blocking member that is “devoid of any openings” since all of the blocking members are shown to have at least a central opening to let food pass through the device. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 28-30, it is unclear how a coil could have planar inner and outer surfaces since the coil is curved and has a curved outer surface. It is further unclear how a coil, which has a curved outer surface could have an elongated unit of material that is polygonal in configuration since a polygon requires flat sides.
Regarding claim 31, it is unclear how the blocking member could be “devoid of any openings”. A blocking member without openings would not allow food/liquid to pass through the blocking member. The figures of the application show all blocking members with at least a central opening. Therefore, for examination, “devoid of any openings” is taken to read on the conical blocking member of figs. 11, 12, and 15 which do not have the flaps of the other embodiments of blocking members. “Devoid of any openings” is taken to mean openings other than the central opening only for the sake of examination and compact prosecution and in order for the examiner to examine the claims as best understood in light of the specification. As discussed above there is no support for “devoid of any openings”. 
The term "substantial" in claim 35 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of “a substantial length” is unclear. 
a blocking member having a base and an end portion relates to a first blocking skirt, a second blocking skirt, and a third blocking skirt. Which blocking skirt comprises the base and end portion?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,368,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. 
Regarding claim 21 of the application, see claim 1 of the patent, wherein the sleeve is considered the outer member, the inner member is the inner member, and the skirt is considered the blocking member.
Regarding claim 22 of the application, see claim 1 of the patent which discloses the inner member applies a radial force on the sleeve which is outward.
Regarding claim 23 of the application, see claim 2 of the patent.
Regarding claim 24 of the application, see claim 1 of the patent.
Regarding claim 25 of the application, see claim 3 of the patent.
Claims 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,368,975 in view of Asconeguy et al. 2016/0193059 (hereafter referred to as Asconeguy). Claim 1 of the patent discloses the claimed invention except that claim 1 of the patent does not disclose that the inner member is formed from an elongated unit of material configured as a coil, the elongated unit of material defining a length, a width extending transversely in relation to the length, and a height extending transversely in relation to the width, the width being greater than the height, wherein the elongated unit of material is planar and defines a .
Asconeguy teaches an implant for treating GERD (par.12), in the same field of endeavor, wherein the implant is formed from an elongated unit of material configured as a coil (figs.1-25), the elongated unit of material defining a length, a width extending transversely in relation to the length, and a height extending transversely in relation to the width, the width being greater than the height, wherein the elongated unit of material is planar and defines planar inner and outer surfaces (prior to being coiled) and defines a transverse cross-sectional area that is polygonal (see rectangular in par.6 and flat in par.12), and wherein the elongated unit of material incudes opposing side walls connecting the planar inner and outer surfaces, the side walls being planar in configuration for the purpose of reducing the likelihood of migration of the device (par.53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the coiled stent having a rectangular cross-section as taught by Asconeguy for the coiled inner member of claim 1 of the patent in order to reduce the likelihood of migration of the device, thereby better anchoring the sleeve to the patient’s esophagus.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 10,368,975 in view of Treacy et al. 2014/0195006 (hereafter referred to as Treacy). 
Regarding claims 31-33 of the application, claim 1 of the patent discloses the claimed invention substantially as claimed but does not disclose that the blocking member is a solid construction, includes a tapered longitudinal cross-sectional configuration, and includes a base and an end portion opposite the base, the blocking member tapering inwardly from the base towards the end portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the blocking member having a solid, tapering construction as taught by Treacy for the skirt comprising a plurality of flaps of claim 1 of the patent since both are functionally equivalent structures for controlling flow through the sleeve. 
Regarding claim 34 of the application, see claim 8 of the patent.
Regarding claims 35-37, see claims 8 and 9 of the patent. The portions claimed in the application are broad and the skirt of the patent claims may be considered to extend for the lengths and locations claimed.
Regarding claims 38-40 of the application, see claim 13 of the patent. It would have been further obvious to add a third blocking member since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobrino-Serrano et al. 2010/0121461 (hereafter referred to as Sobrino-Serrano).
Regarding claim 21, Sobrino-Serrano discloses a sleeve for treating acid reflux (par.83), the sleeve comprising an outer member 31, a blocking member 1 positioned within the outer member and being movable between an open position, in which the blocking member is configured to allow swallowing, and a closed position, in which the blocking member is configured to block acid (figs. 11-16), and an inner member 30 positioned distally of the blocking member (figs. 26-29; the stent extends above and below the valve, therefore however distally is defined the stent/inner member extends distally of the valve/blocking member).
Regarding claim 22, stent 30 is capable of applying a force as claimed (par.73).
Regarding claim 23, see fig.29 for the spiral wires of the stent.
Regarding claim 24, see figs.26-29 which show the stent extending for the length of the sleeve.
Regarding claim 25, see fig.27 which shows openings at the top of the stent which can be used to retrieve the sleeve and are therefore considered a retrieval structure.
Regarding claim 31, Sobrino-Serrano discloses a sleeve configured for insertion into a patient's esophagus to treat acid reflux (par.83), the sleeve comprising an outer member 31, a blocking member 1 positioned within the outer member and configured to block acid reflux (figs. 11-16), the blocking member including a solid construction devoid of any openings (except for the central opening; fig.2) and an inner member 30 positioned within the outer member so as to apply an outwardly directed radial force securing the sleeve within the patient's esophagus (figs.26-29; pars.73 and 173).
Regarding claim 32, see the tapered shape of the valve in at least figs. 5 and 6.
Regarding claim 33, see the base 2 and end portion 6 opposite the base, wherein the blocking member/valve tapers inwardly from the base towards the end portion in figs. 5 and 6.

Regarding claims 35-37, “substantial length” and “adjacent” are very broad terms, therefore the valve of Sobrino-Serrano which extends from a relatively proximal portion/end to a relatively distal portion/end (fig.61) meets the claims.
Claims 21-25 and 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treacy.
Regarding claim 21, Treacy discloses sleeve 200 for treating acid reflux (par.6 and 7), the sleeve comprising an outer member 222, a blocking member 228 positioned within the outer member and being movable between an open position, in which the blocking member is configured to allow swallowing, and a closed position, in which the blocking member is configured to block acid (par.31), and an inner member, considered either 226 or the stent 212 (see pars. 29 for a stent) positioned distally of the blocking member (the body/stent extends above and below the blocking member 228, therefore however distally is defined, the stent extends distally of the blocking member).
Regarding claim 22, a stent is capable of applying force to the outer member (par.29 discloses a body/stent and sleeve/outer member extending around the body).
Regarding claim 23, see the spirals of the stent in fig.1A.
Regarding claim 24, the stent/body extends for the length of the sleeve (par.30 discloses the valves are within the body).
Regarding claim 25, see fig.1A which shows openings at the top of the stent which can be used to retrieve the sleeve and are therefore considered a retrieval structure.
Regarding claim 31, Treacy discloses a sleeve 200 configured for insertion into a patient's esophagus to treat acid reflux, the sleeve comprising an outer member 222, a blocking member 226, 228 positioned within the outer member and configured to block acid reflux, the blocking member including a solid construction devoid of any openings other than a central opening (par.29 discloses the valves are 
Regarding claim 32, see fig.4 for a tapered longitudinal cross-section of the valves/blocking member 226, 228.
Regarding claim 33, see fig.4 which shows an upper portion of the valves 226, 228 which are considered “a base” and an end portion opposite the base, the blocking members tapering inwardly from the base towards the end portion.
Regarding claims 34-37, “portion”, “substantial length” and “adjacent” are very broad terms, therefore the valve of Treacy which extends from a relatively proximal portion/end to a relatively distal portion/end (fig.4) meets the claims.
Regarding claims 38 and 39, see blocking skirts 226 and 228 of fig.4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Treacy. Treacy discloses the invention substantially as claimed and as discussed above, but Treacy does not disclose a third blocking skirt positioned distally of the second blocking skirt and within the outer member of fig.4. However, Treacy does disclose an embodiment comprising three skirts/valves in fig.5 and discloses a plurality of valves are beneficial for the purpose of better controlling the flow through the prosthesis and the .
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Treacy in view of Asconeguy. Treacy discloses a sleeve 200 configured for insertion into a patient's esophagus to treat acid reflux (pars.6-7), the sleeve comprising an outer member 222, an inner member (considered stent 212) positioned within the outer member so as to apply an outwardly directed radial force securing the sleeve within the patient's esophagus (par.29), and 2a blocking member 228 positioned within the outer member and configured to block acid reflux (par.31). While Treacy discloses the invention substantially as claimed, Treacy does not disclose the inner member being formed from an elongated unit of material configured as a coil, the elongated unit of material defining a length, a width extending transversely in relation to the length, and a height extending transversely in relation to the width, the width being greater than the height, wherein the elongated unit of material is planar and defines a transverse cross-sectional area that is polygonal, or that the elongated unit of material incudes opposing side walls connecting planar inner and outer surfaces, the side walls being planar in configuration.
Asconeguy teaches an implant for treating GERD (par.12), in the same field of endeavor, wherein the implant is formed from an elongated unit of material configured as a coil (figs.1-25), the elongated unit of material defining a length, a width extending transversely in relation to the length, and a height extending transversely in relation to the width, the width being greater than the height, wherein the elongated unit of material is planar and defines planar inner and outer surfaces (prior to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coiled stent formed from an elongated unit of material having a rectangular cross-section as taught by Asconeguy for the inner member/stent of Treacy in order to reduce the likelihood of migration of the device, thereby better anchoring the sleeve to the patient’s esophagus.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sobrino-Serrano in view of Asconeguy. Sobrino-Serrano discloses a sleeve configured for insertion into a patient's esophagus to treat acid reflux (par.83), the sleeve comprising an outer member 31 (par.173), an inner member 30 positioned within the outer member so as to apply an outwardly directed radial force securing the sleeve within the patient's esophagus (par.73 and 173), and a blocking member 1 positioned within the outer member and capable of blocking acid reflux (figs.11-16). While Sobrino-Serrano discloses the invention substantially as claimed, Sobrino-Serrano does not disclose the inner member being formed from an elongated unit of material configured as a coil, the elongated unit of material defining a length, a width extending transversely in relation to the length, and a height extending transversely in relation to the width, the width being greater than the height, wherein the elongated unit of material is planar and defines a transverse cross-sectional area that is polygonal, or that the elongated unit of material incudes opposing side walls connecting planar inner and outer surfaces, the side walls being planar in configuration.
Asconeguy teaches an implant for treating GERD (par.12), in the same field of endeavor, wherein the implant is formed from an elongated unit of material configured as a coil (figs.1-25), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coiled stent formed from an elongated unit of material having a rectangular cross-section as taught by Asconeguy for the inner member/stent of Sobrino-Serrano in order to reduce the likelihood of migration of the device, thereby better anchoring the sleeve to the patient’s esophagus.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sobrino-Serrano as applied to claim 33 above, and further in view of Treacy. Sobrino-Serrano discloses the invention substantially as claimed and as discussed above but does not disclose that the blocking member comprises a first, second, and third blocking skirt.
Treacy teaches a sleeve for treating acid reflux, in the same field of endeavor, wherein a plurality of blocking members/skirts are positioned along the length of the sleeve (figs. 4 and 5) for the purpose of better controlling the flow through the prosthesis and the sealing of the prosthesis better than a single valve device is able to do (par.23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add second and third valves to the sleeve of Sobrino-Serrano as taught by Treacy in order to better control the flow through the prosthesis and the sealing of the prosthesis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774